Filed 10/29/13 P. v. Johnson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062887

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD216913)

MARTRELL JOHNSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Jeffrey F.

Fraser, Judge. Affirmed with directions.



         Daniel G. Koryn, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General and Julie L. Garland, Assistant Attorney General, for Plaintiff and Respondent.
         Martrell Johnson entered a negotiated guilty plea to voluntary manslaughter (Pen.

Code, § 192, subd. (a))1 and carjacking (§ 215, subd. (a)) with personal firearm use

(§ 12022.53, subd. (b)) for the benefit of a criminal street gang (§ 186.22, subd. (b)(1)).

The court sentenced him to 25 years in prison: the five-year middle term for carjacking,

10 years for each enhancement and a concurrent term for voluntary manslaughter.

Johnson appeals, contending the abstract of judgment should be corrected to reflect that

the $9,208.90 restitution fine was imposed joint and severally with the codefendants, as

reflected in the reporter's transcript and the minutes. Respondent properly concedes the

point.

                                        DISPOSITION

         The judgment is affirmed. The trial court is directed to correct the abstract of

judgment to reflect joint and several liability for the $9,208.90 restitution fine and to

forward the corrected abstract to the Department of Corrections and Rehabilitation.



                                                                    HUFFMAN, Acting P. J.

WE CONCUR:



NARES, J.



O'ROURKE, J.



1        All statutory references are to the Penal Code.
                                               2